Citation Nr: 0621211	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-17 332	)	DATE
	)
	)

An appeal for the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for Type I diabetes mellitus.

2.  Entitlement to an initial compensable rating for 
residuals of stress fractures of the second and fourth 
metatarsals of the left foot.

3.  Entitlement to an initial compensable rating for calluses 
of the left foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1997 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran notified the Board in 
November 2005 that she had relocated to Jacksonville, North 
Carolina, and requested that her file be transferred there.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared and testified at a hearing before the 
undersigned in October 2005.  She testified that she had 
received treatment at the New Orleans VA Medical Center since 
her discharge from service for her service-connected 
conditions, but that she had not been able to obtain and 
include these records in her file.  To date, these records 
have not been made a part of her claims file.  As her claims 
are for increased ratings, current treatment records are 
especially relevant and should be obtained prior to the Board 
rendering a decision.  Furthermore, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus upon remand, the veteran's treatment 
records should be obtained from the VA Medical Center in New 
Orleans, Louisiana, for the period October 2002 to October 
2005.

The veteran also testified that she had received emergency 
treatment at a private hospital in New York for diabetic 
ketoacidosis in December 2004 and that she had a request 
pending to obtain those treatment records.  They are not, 
however, part of the record before the Board.  Upon remand, 
the veteran should be given another opportunity to provide 
these records by either submitting a release to VA so that it 
can request them or by submitting them herself.

Finally, the veteran testified that her conditions have 
worsened since her last examinations in February 2003.  Thus 
new VA examinations are in order.  The veteran is advised 
that failure to report for a scheduled examination, without 
good cause, will result in her claim being decided based on 
the evidence of record, which may be insufficient to render a 
favorable decision.  38 C.F.R. § 3.655(a) and (b) (2005).  
The Board notes that the veteran has moved to Jacksonville, 
North Carolina, and thus any examinations should be scheduled 
at the VA Medical Center closest to her current address.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's inpatient and 
outpatient treatment records from the VA 
Medical Center in New Orleans, Louisiana, from 
October 2002 to October 2005.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

2.  Request the veteran complete a release form 
authorizing VA to request copies from the 
private hospital in New York at which she 
received emergency treatment for diabetic 
ketoacidosis in December 2004.  If the veteran 
provides a completed release form, the RO 
should then request the medical records 
identified.  In making the request, the RO 
should specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  The veteran should be advised that, 
alternatively, she can obtain and submit these 
records herself.  

3.  When the above development has been 
accomplished and all available evidence has 
been obtained, the veteran should be scheduled 
for VA examinations related to her claims.  The 
claims file must be provided to the examiners 
for review in conjunction with the 
examinations.  The examiners should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

With regard to the veteran's type I diabetes 
mellitus, all necessary tests and studies should 
be conducted in order to ascertain the severity 
of the veteran's service-connected Type I 
diabetes mellitus and left foot disability 
including calluses.  The examiner should review 
the record for and elicit information regarding 
the veteran's use of insulin, restriction of 
diet, regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions, 
hospitalizations per year, visits to a diabetic 
care provider, and any other complications 
related to this disability.

With regard to the veteran's left foot 
disability, the examiner should determine the 
limitation of motion, if any, of the veteran's 
left foot and ankle, and discuss whether there 
is pain on movement, swelling, tenderness, 
deformity or atrophy of disuse.  The examiner 
should elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity. 

As for the left foot calluses, the examiner 
should state whether they are unstable, 
associated with underlying tissue damage, 
painful on examination, and the area (in 
inches/centimeters and percentage) of the body 
they cover.

4.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, the RO should 
readjudicate the claims.  If such action does 
not resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran.  An 
appropriate period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


